UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K [ X]ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN (Full title of the plan) NATIONAL PENN BANCSHARES, INC. P. O. Box 547 Philadelphia and Reading Avenues, Boyertown, PA19512 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Notices and communications from the Securities and Exchange Commission relating to this Report should be forwarded to: National Penn Bancshares, Inc. Philadelphia and Reading Avenues Boyertown, Pennsylvania19512 Attention:Michael J. Hughes Group Executive Vice President and Chief Financial Officer With copies to: H. Anderson Ellsworth, Esquire Group Executive Vice President and Chief Legal Officer National Penn Bank Philadelphia and Reading Avenues Boyertown, Pennsylvania19512 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN FORM 11-K TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Information 14 Signatures Exhibit 23: Consent of Independent Registered Public Accounting Firm 15 17 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrative Committee National Penn Bancshares, Inc. Capital Accumulation Plan We have audited the accompanying statements of net assets available for benefits of the National Penn Bancshares, Inc. Capital Accumulation Plan (the “Plan”) as of December31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan Administrator.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the National Penn Bancshares, Inc. Capital Accumulation Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, line 4i - Schedule of Assets (held at end of year) as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Philadelphia, Pennsylvania June 28, 2012 3 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Investments at fair value $ $ Receivables: Employer contributions Employee contributions Notes receivable from participants Total receivables Total assets LIABILITIES Other Total liabilities Net assets available for plan benefits $ $ See accompanying notes to financial statements. STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2011 Additions (reductions) to net assets Investment income (loss) Net depreciation in fair value of investments $ ) Interest and dividend income Total investment loss ) Interest income on notes receivable from participants Contributions: Employer (net of forfeitures) Participants Rollovers Total contributions Total additions Deductions from net assets Distributions to participants Other Total deductions Net increase Net assets available for plan benefits beginning of year Net assets available for plan benefits end of year $ See accompanying notes to financial statements. 4 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE A – DESCRIPTION OF THE PLAN The National Penn Bancshares, Inc. Capital Accumulation Plan (the “Plan”) is a defined contribution plan covering substantially all employees of National Penn Bancshares, Inc. and its direct and indirect subsidiaries (collectively, the “Company”).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).The Company is the Plan Administrator, and Prudential Retirement Services is the Directed Record-Keeper of the Plan.The following description of the Plan provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. 1.Eligibility All full- and part-time employees of the Company are eligible for participation in the Plan on the first day of the month following 30 days of employment. All newly-eligible employees are automatically enrolled at a contribution rate of 3% of base compensation, subject to “opt-out” procedures. 2.Contributions Participants may contribute up to 100% of eligible pre-tax compensation, as defined by the Plan and subject to applicable limits under the Internal Revenue Code.The Plan also includes an option to make after-tax (“Roth”) contributions which generally allow tax free distributions at retirement.Participants who have attained the age of 50 before the end of the Plan year are eligible to make catch-up contributions.Participants may also roll-over amounts representing distributions from other qualified defined benefit or defined contribution plans. The Company makes a matching cash contribution to the Plan equal to 50% of each participant’s contribution up to a maximum of 7% of eligible pretax compensation for the Plan year.The Plan also permits a discretionary profit sharing contribution to be allocated to employees based upon an award schedule, which is approved annually by the Compensation Committee of the Board of Directors and is based upon the Company’s achievement of certain financial targets. Participants direct all contributions, including Company matching contributions and discretionary profit sharing contributions, into various investment options offered by the Plan.The Plan currently offers eleven mutual funds, three pooled separate accounts, a guaranteed income fund, a self-directed brokerage account and Company common stock as investment options for participants.Under the self-directed brokerage option, participants may direct investments from holdings already in the plan to any listed stock or mutual fund. 3.Participant Accounts and Vesting Each participant’s account is credited with their contributions and allocations of (a) the Company’s contributions; (b) net earnings from their respective investment elections; and (c) an allocation of administrative expenses, if applicable. Upon entry into the Plan, participants are 100% vested in their contributions and net earnings from their respective investment elections. Vesting of Company contributions is based on years of service.Participants are vested at a rate of 25% for each of the first two years of service and 50% for the third year of service, and a participant is 100% vested after three years of credited service. Upon death, disability or retirement, as defined by the Plan, all contributions and net earnings from participant investment elections vest 100%. 5 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE A – DESCRIPTION OF THE PLAN – Continued 4.Payment of Benefits If a participant’s employment with the Company is terminated for any reason other than death, disability or retirement and their account balance does not exceed $5,000, the Plan will automatically distribute a lump-sum payment to the participant.If the account balance is greater than $5,000 or the termination is a result of the preceding circumstances, the participant has the option of receiving a lump-sum payment or maintaining the account balance with the Plan for an annual fee. 5.Notes Receivable from Participants Participants may borrow from their accounts a minimum of $1,000 up to a maximum of the lesser of $50,000 or 50% of their account balance.The term for repayment of any loan is five years unless the loan qualifies as a home loan. A home loan is used for a participant’s principal residence and the maximum term isfifteen years.Loans to participants are secured by the balance in their respective account.Interest rates are fixed at the time of borrowing at the current prime rate plus 2%, and interest rates for participant loans ranged from 5.00% to 10.25% at December 31, 2011.Principal and interest payments are paid ratably through biweekly payroll deductions and are added to the participant's account balance. 6.Forfeited Accounts Forfeiture of terminated participants’ non-vested accounts are used to reduce administrative expenses of the Plan, and then used to reduce Company contributions.For the period ending December 31, 2011 and December 31, 2010, forfeited non-vested amounts totaled $259,154 and $204,126, respectively. The forfeited non-vested accounts were used to pay $15,293 of administrative expenses during 2011. 7.Plan Expenses Administrative expenses of the Plan are paid by the Company and/or unallocated Plan forfeitures. NOTE B – SUMMARY OF ACCOUNTING POLICIES A summary of the Plan’s significant accounting policies consistently applied in the preparation of the accompanying financial statements follows. 1.Basis of Accounting and Use of Estimates The accompanying financial statements have been prepared using the accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates. 6 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE B – SUMMARY OF ACCOUNTING POLICIES – Continued 2.Investment Valuation and Income Recognition The Plan’s investments are stated at fair value, except for the portion of investments participants have allocated to fully benefit-responsive investment contracts, which are measured at the contract value. Refer to Note D – Investments in Insurance Contracts for additional discussion.Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year-end.The value of the units of the pooled separate accounts is determined by the issuer of the pooled separate accounts based on the fair market value of the underlying investments.National Penn Bancshares, Inc. (“NPBC”) common stock is valued at its quoted market price. The change in fair value of investments during the year is measured by the difference between the fair value at year-end and the fair value at the beginning of the year, and the change in contract value of investment contracts during the year is measured by the difference between the contract value at year-end and the contract value at the beginning of the year and are reflected in the statement of changes in net assets available for benefits as net appreciation/depreciation in fair value of investments. The purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis, and dividends are recorded on the ex-dividend date. 3.Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Under certain circumstances, delinquent loans may be treated as distributions from the Plan by netting the loan receivable to the balance of the participant’s account. 4. Distributions to Participants Distributions are recorded when paid. 5. Risks and Uncertainties Participants direct all contributions of the plan into various investment options.Investment securities are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits.As of December 31, 2011 and 2010, 12% of the Plan’s assets were invested in the common stock of National Penn Bancshares, Inc. (quoted market price of $8.44 and $8.03 per share, respectively).As of June 15, 2012, the closingmarket price of National Penn Bancshares, Inc. common stock was $8.83. 7 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS The following table presents the fair value of investments representing 5% or more of the Plan’s net assets at December 31, 2011 and 2010: December 31, Investments, at fair value Asset Class Guaranteed Income Fund Guaranteed income fund $ $ NPBC common stock Common stock PIMCO Total Return Admin Mutual fund Allianz NFJ Dividend Value A Mutual fund American Funds EuroPacific Gr R4 Mutual fund Dryden S&P 500(R) Index Fund Pooled separate account American Funds Inc Fund of Amer R4 Mutual fund American Funds Growth Fund of Amer R4 Mutual fund * Victory Special Value A Mutual fund - * Indicates investment does not represent 5% or more of the Plan's net assets at December 31, 2011. For the year ended December 31, 2011, the Plan’s investments (including realized and unrealized gains and losses) appreciated (depreciated) in value as follows: Year Ended December 31, 2011 Mutual funds $ ) NPBC common stock Pooled separate accounts ) Guaranteed income fund ) Self-directed brokerage Net depreciation in fair value of investments $ ) Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Accounting guidelines establish a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Basis of Fair Value Measurement: Level 1 – Unadjusted quoted prices in active markets (i.e. generally traded on exchanges) that are accessible at the measurement date for identical unrestricted assets or liabilities; Level 2 – Quoted prices in markets that are not active or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e. supported by little or no market activity). 8 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS – Continued A financial instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The following is a description of the Plan’s valuation methodologies used for the investments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy. The methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of alternative methodologies or assumptions to determine the fair value of certain financial instruments could result in a change to the reported fair value. Mutual funds The shares of mutual funds are valued at the net asset value of shares held by the Plan at year end. Because the inputs to these assets are unadjusted quoted prices in an active market, the measurements are classified as Level 1 investments. Guaranteed income fund The Guaranteed Income Fund (“GIF”) is a fully benefit-responsive investment fund and is classified as a Level 2 investment. The GIF is valued based upon the participant contributions made in the fund, plus earnings at guaranteed crediting rates, less withdrawals and fees. Pooled separate accounts Pooled separate accounts (“PSAs”) are comprised of non-benefit-responsive investment contracts and are classified as Level 2 investments. Investments in pooled separate accounts are valued on a per unit market value basis as determined by the issuer, which reflects the fair value of the underlying investments comprising the separate pooled funds. Common stocks NPBC common stock and common stocks held in participant-directed brokerage accounts are stated at fair value as quoted on a recognized securities exchange and are valued at the last reported sales price on the last business day of the Plan year and are classified as Level 1 investments. 9 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS – Continued The following table sets forth the Company’s financial assets that were recorded at fair value on a recurring basis by level within the fair value hierarchy. Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) December 31, 2011 Mutual funds: Value funds $ $ $
